Title: To James Madison from William Pinkney, 17 February 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir
London, Feby. 17th. 1808

I send you enclosed a Duplicate of my public Letter of the 2d. Instant, and by the same opportunity the interesting Correspondence between the Danish Chargé d’Affaires and Lord Howick, in March last, relative to the British orders in Council of the 7th. of Jany. 1807; together with printed Copies of some other papers laid before Parliament, and Packets of Newspapers & Pamphlets.
You will find in one of the Newspapers a very inadequate Report of the Debate of the Night before last, in the House of Lords, on the orders of the 11th. of November.  I was present at that Debate, and was delighted with the admirable Speech of Lord Grenville.  It was one of the most masterly I have ever heard in any Assembly, and produced a visible Effect.  The Lord Chancellor’s Speech contained many much stronger Protestations than are stated in the Newspaper Report (given, too, with infinite Solemnity & Earnestness) of his Anxiety to avoid a Rupture with us; and of his Conviction of the vast Importance of American Connection to Great Britain, and even of the Policy of promoting our Prosperity in all its Bearings, as being eminently conducive to their own.  That Anxiety and that Conviction are now felt, or affected every where.  Nothing could be more impressive than Lord Grenville’s eloquent display of his own Feelings & opinions upon that Subject.  I have the Honor to be with sincere Attachment Dear Sir your most Obed Hble Serv

Wm. Pinkney


P. S.  Baron Alopeus sent me, before he left Town, the enclosed Letter, with a Request that I wd. forward it to America.  May I beg that it may be sent to its Address?
He called on me a few Days ago, and I had a short Conversation with him.  His Call was merely to take Leave.
You will of course observe that Mr. Percival’s Resolutions (of which a Copy has already been transmitted to you) propose an Export Duty upon warehoused Tobacco, Pot & Pearl Ashes &c. &c. as well as upon Cotton.  Upon Tobacco the Duty is heavy.  All this seems to be inconsistent with the uniform professions of the Government, and for that Reason I am not sure that I understand the Resolutions.  Others, who ought to understand them, have been as much surprized at this Feature in them as I have been and comprehend them as I do.  I shall obtain such an Explanation of them today as I can confide in, and will make you acquainted with it.  A Duplicate of the Resolutions will be found in one of the Packets now sent.  We seem to be considered as a most patient People. 

